Citation Nr: 0403943	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-06 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for sinusitis.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for lumbar strain with spondylosis.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for left knee patellofemoral syndrome.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for right knee patellofemoral syndrome.  

5.  Entitlement to an initial compensable evaluation for 
migraine.  

6.  Entitlement to an initial compensable evaluation for left 
tibia osteochondroma, claimed as left shin splints.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to April 
1982 and from April 1984 to April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 RO decision which, in 
pertinent part, granted service connection for residuals of 
lumbar strain with spondylosis with a 10 percent rating; 
granted service connection for a right and left knee 
disorder, each with a 10 percent rating; granted service 
connection for migraines, claimed as dizziness and blackouts 
with a 0 percent (noncompensable) rating; granted service 
connection for left tibia osteochondroma, claimed as left 
shin splints, with a 0 percent (noncompensable) evaluation, 
and denied service connection for sinusitis.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  The VCAA modified the Secretary's duties 
to notify and assist claimants.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002).  

The VCAA requires VA to inform a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate the claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a).  Pursuant to that statute, VA has 
undertaken to inform claimants to submit relevant evidence in 
their possession.  38 C.F.R. § 3.159(b) (2003).  The notice 
requirements of § 5103(a) are not met unless VA can point to 
a specific document in the record that provided that notice.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
notice is required even where it could be argued that the 
lack of such notice would be harmless error.  Huston v. 
Principi, 17 Vet App 195 (2003).  

In this case, there is no evidence whatsoever contained in 
the claims file which shows that the veteran has received 
this notice; thus, a remand is necessary.  

In addition, the Veterans Claims Assistance Act of 2000 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for VA benefits, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  The duty to assist also includes obtaining a medical 
examination or opinion when such is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  

The most recent VA general medical examination was conducted 
in October 2000.  The veteran and his representative have 
made statements that can be construed as reporting an 
increase in symptoms from his service-connected disabilities.  
Accordingly, the Board is of the opinion that the veteran 
should be afforded thorough and contemporaneous VA orthopedic 
and neurological examinations in connection with his claims 
for higher evaluations.  

In a June 2002 statement, the veteran's representative noted 
that the veteran was scheduled to see a neurologist 
concerning his low back disability with possible surgery for 
the condition.  It was also noted that he was scheduled for 
treatment at the VA medical center (VAMC) in Fayetteville, 
North Carolina, for bilateral knee disorders.  In December 
2002 the representative submitted treatment records dated 
through August 2002.  The representative also wrote that "VA 
may request additional current records for review."  This 
statement suggests that there may be additional relevant 
records at the Fayetteville VAMC.

During the course of this appeal, the criteria for evaluating 
back disabilities were twice revised.  67 Fed. Reg. 48,785 
(Jul. 26, 2002) (codified at 38 C.F.R. § 4.71a); and 68 Fed. 
Reg. 51,454 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a).  The veteran's disability has not been evaluated in 
light of these changes.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The RO should provide the veteran 
with a VCAA notice letter.  The RO should 
specifically ask the veteran to report 
any relevant treatment he has received 
since August 2002.  The RO should then 
take all necessary steps to obtain those 
records.

2.  The RO should afford the veteran an 
orthopedic examination to determine the 
current severity of the right and left 
knee disabilities, left tibia 
osteochondroma, and low back disability; 
and a neurological examination to 
determine the current severity of 
migraines and low back disorder.  

The veteran's claims folder, including a 
copy the Board's remand, must be reviewed 
by the examiner in conjunction with the 
examination.  All necessary tests should 
be performed.  All pertinent clinical 
findings should be reported in detail.  
The rationale for all opinions expressed 
should also be provided.  

With respect to the right and left knee 
disabilities, the orthopedic examiner 
should comment upon whether there is 
instability or subluxation of the knees.  
If these symptoms are present, the 
examiner should express an opinion as to 
whether they are slight, moderate, or 
severe.  The examiner should also report 
the range of motion in the knees in 
degrees.  The examiner should determine 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  These 
determinations should, if feasible, be 
expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

With respect to the service-connected low 
back disability, the orthopedic examiner 
should report the ranges (in degrees) of 
forward flexion, left and right lateral 
flexion, left and right rotation, and 
extension of the thoracolumbar spine.

The examiner should further note whether 
there is characteristic pain on motion, 
whether there is muscle spasm on extreme 
forward bending, and whether there is 
unilateral loss of lateral spine motion 
in standing position.  

Regarding the veteran's left tibia 
osteochondroma, claimed as left shin 
splints, the orthopedic examiner should 
report all disability resulting from left 
shin splints, to include any increased 
disability during flare-ups or prolonged 
use.  

The neurology examiner should also review 
the claims folder, and note such review 
in the examination report.

With respect to migraines, the examiner 
should express an opinion as to the 
frequency of prostrating attacks, and 
comment on the severity of any economic 
impact resulting from migraines.  

The neurology examiner should report all 
neurologic manifestations of the 
veteran's back disability, including loss 
of bowl or bladder control.  The examiner 
should note the frequency of any doctor 
ordered bed rest.  The examiner should 
note whether the back disability results 
in paralysis, neuritis, or neuralgia of 
any nerve.  The examiner should express 
an opinion as to whether such paralysis 
is complete or incomplete.  In the case 
of incomplete paralysis, or neuritis or 
neuralgia, the examiner should express an 
opinion as to whether it is severe, 
moderate, or mild.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
to ensure that such is adequate for 
appellate review.  After any indicated 
corrective action has been completed, the 
RO should again review the record and re-
adjudicate the veteran's claims.  In 
adjudicating the back disability claim, 
the RO should consider the new and old 
version of the rating schedule.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case that contains the new provisions 
of the rating schedule.  An appropriate 
period of time should be allowed for 
response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


